Name: Regulation (EU) 2017/1199 of the European Parliament and of the Council of 4 July 2017 amending Regulation (EU) No 1303/2013 as regards specific measures to provide additional assistance to Member States affected by natural disasters
 Type: Regulation
 Subject Matter: cooperation policy;  deterioration of the environment;  regions and regional policy;  EU finance;  financing and investment;  economic geography
 Date Published: nan

 7.7.2017 EN Official Journal of the European Union L 176/1 REGULATION (EU) 2017/1199 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 July 2017 amending Regulation (EU) No 1303/2013 as regards specific measures to provide additional assistance to Member States affected by natural disasters THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 177 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) lays down the common and general rules applicable to the European Structural and Investment Funds, including the European Regional Development Fund (ERDF). In order to provide additional assistance to Member States affected by natural disasters, it should be possible to introduce a separate priority axis within an operational programme, with a co-financing rate of up to 95 % to cover the ERDF investment priorities as set out in Regulation (EU) No 1301/2013 of the European Parliament and of the Council (4). (2) The operations to be co-financed under the separate priority axis for natural disasters should be those aimed at reconstruction in response to major or regional natural disasters as defined in Council Regulation (EC) No 2012/2002 (5). (3) For operations under the separate priority axis for natural disasters, it is necessary to introduce a derogation from the general rules concerning the starting date of eligibility of expenditure in relation to expenditure that becomes eligible as a result of an amendment of a programme, to ensure the possibility of co-financing measures taken by Member State authorities directly after a disaster occurs, but before the operational programme is amended. (4) In order to allow for the eligibility of expenditure incurred and paid as from the date when the natural disaster occurred, even if that is before the entry into force of this Regulation, the corresponding provision on the starting date of eligibility of expenditure of beneficiaries should have retroactive effect. (5) Regulation (EU) No 1303/2013 should be therefore amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EU) No 1303/2013 In Article 120 of Regulation (EU) No 1303/2013, the following paragraph is added: 8. A separate priority axis with a co-financing rate of up to 95 % may be established within an operational programme to support operations which fulfil all of the following conditions: (a) the operations are selected by managing authorities in response to major or regional natural disasters as defined in Article 2(2) and (3) of Council Regulation (EC) No 2012/2002 (*1); (b) the operations are aimed at reconstruction in response to the natural disaster; and (c) the operations are supported under an ERDF investment priority. The amount allocated to the operations referred to in the first subparagraph shall not exceed 5 % of the total ERDF allocation in a Member State for the 2014-2020 programming period. By way of derogation from Article 65(9), expenditure for operations under this priority axis shall be eligible from the date when the natural disaster occurred. Where expenditure in relation to operations referred to in the first subparagraph has been included in a payment application submitted to the Commission before the establishment of the separate priority axis, the Member State shall make the necessary adjustments to the next payment application and, where appropriate, to the next accounts submitted following the adoption of the amendment to the programme. Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 1 shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 4 July 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 173, 31.5.2017, p. 38. (2) Position of the European Parliament of 13 June 2017 (not yet published in the Official Journal) and decision of the Council of 26 June 2017. (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (4) Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the European Regional Development Fund and on specific provisions concerning the Investment for growth and jobs goal and repealing Regulation (EC) No 1080/2006 (OJ L 347, 20.12.2013, p. 289). (5) Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (OJ L 311, 14.11.2002, p. 3).